Title: From Thomas Jefferson to Isaac Briggs, 29 June 1802
From: Jefferson, Thomas
To: Briggs, Isaac


            SirWashington June 29. 1802.
            Your favor of the 26th. came to hand last night. that of Jan. 30. had been recieved in due time. with more business than can be dispatched at once, I am often obliged to lay by to a more leisure moment that which will best bear delay. this lot falls often on my philosophical and literary correspondence. to this circumstance alone is owing the omission to answer that part of your letter which proposed to me the membership of your Agricultural society. notices of this kind cannot but be pleasing to me inasmuch as they are testimonies of the esteem of my fellow citizens: but it is so impossible for me at present to bestow attention or undertake correspondence on subjects out of the line of my immediate duties, these claiming the whole of my time, that I have been obliged to decline all new occasions of avocation from them. it is always painful too to reflect that one is of no use to the society of which he is a member. it is from this consideration alone that I would decline what you propose to me.
            My proposition to the Agricultural society of New York had been made in the spring of the last year; but Chancellor Livingston their president had not brought it forward. I reminded Dr. Mitchel of it when he came to Congress in December, and thro’ him the society has been led to put it into general motion. if the State societies come into it & select from among their members of Congress those who have zeal for Agriculture, it may effect the true object of such institutions which is that not an useful thought of any individual of the nation at large may be lost. Accept assurances of my esteem & good wishes.
            Th: Jefferson
          